HORNBECK, J.
I concur in the judgment of affirmance but am in disagreement with that part of the majority opinion wherein it is said,
“If the Probate Court had a right to appoint this institution to act as its next friend, then upon its giving its consent, the Probate Court had jurisdiction to grant the adoption even though the father did not join in the consent and indeed resisted the same.”
By the provision of the first paragraph of §10512-10 GC, the court had jurisdiction and was required to appoint a next friend to the child sought to be adopted, and the section further provides what the next friend shall do and the report which shall be filed on its behalf. However, the consent of the next friend as a basis for the action of the court in authorizing the Adoption is found only in §10512-11 (2) (e).
It is the theory of sub-heading 2 of §10512-11 GC that consent must be given to the adoption by each of the living parents unless some one of the exceptions has application. The conditions under which the next friend shall give consent to the adoption are set out in sub-heading 2 (e):
“By legal guardian of the person of such child, if parents are dead or their legal residence has been unknown for at least one year, or if the parents have, because of mental, moral or other unfitness, been deprived custody of such child permanently by the juvenile court; but if there is no guardian and such child is not the ward of a state board or of a certified institution or agency, a next friend' appointed by the court shall give consent.” (Emphasis ours.)
*145There is no legal guardian of the person of such child, nor any provision whatever which authorizes or requires the appointment of such guardian. The underscored part of the section relates to and must be construed in connection with the first part thereof and has application only where the conditions are such as would authorize the appointment of a legal guardian or the parents of the-child have been deprived of its custody permanently by the juvenile court. It was appropriate and necessary that a next friend be appointed in the adoption proceeding but it could do no more than act under the provisions of §10512-10 GC and it was not authorized under §10512-11 GC to enter its consent to the adoption nor did such consent vest any power in the court to grant the adoption.